Case: 20-20639     Document: 00516261305         Page: 1     Date Filed: 03/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 31, 2022
                                  No. 20-20639
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Sean D. Jones,

                                                           Plaintiff—Appellant,

                                       versus

   Houston Police Department; Harris County Sheriff
   Department; City of Houston; Harris County,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-4484


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          In 2018, Sean D. Jones, Texas prisoner # 2225017, filed a civil rights
   action under 42 U.S.C. § 1983 against various defendants, raising claims of
   false arrest and false imprisonment arising from an incident occurring in



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20639        Document: 00516261305        Page: 2    Date Filed: 03/31/2022




                                    No. 20-20639


   September 2013, which resulted in his spending months in jail prior to his
   acquittal in early 2014. The district court concluded that Jones’s claims were
   filed more than two years after the complained-of events and were thus
   barred by limitations. See Owens v. Okure, 488 U.S. 235, 249–50 (1989);
   Tex. Civ. Prac. & Rem. Code § 16.003(a). Alternatively, the court
   ruled that Jones could not succeed on the merits; the court ultimately
   dismissed the complaint for failure to state a claim under 28 U.S.C.
   § 1915(e)(2)(B).
          Jones has now filed a motion for authorization to proceed in forma
   pauperis (IFP) on appeal. By moving in this court to proceed IFP, he is
   challenging the district court’s certification under 28 U.S.C. § 1915(a)(3) and
   Federal Rule of Appellate Procedure 24(a)(3)(A) that any appeal would not
   be taken in good faith because, for the reasons relied upon in the order and
   judgment, Jones will not present a nonfrivolous appellate issue. See Baugh v.
   Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Before this court, Jones argues that
   he is financially eligible to proceed IFP, and he makes no challenge to the
   district court’s conclusion that his complaint is barred by the applicable
   limitations period. His failure to identify any error in the district court’s
   analysis constitutes an abandonment of such claims. See Brinkmann v. Dallas
   Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          The appeal is without arguable merit and is thus frivolous. See Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983). Because the appeal is frivolous,
   his motion to proceed IFP is DENIED and the appeal is DISMISSED. See
   5th Cir. R. 42.2. Jones’s motion for appointment of counsel on appeal is
   DENIED. See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
          The dismissal of this appeal as frivolous counts as a strike under 28
   U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
   1996), abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532,




                                          2
Case: 20-20639      Document: 00516261305          Page: 3    Date Filed: 03/31/2022




                                    No. 20-20639


   537 (2015). Jones is cautioned that if he accumulates three strikes, he will no
   longer be allowed to proceed IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See 28 U.S.C. § 1915(g).




                                          3